Name: Commission Implementing Regulation (EU) 2017/1834 of 9 October 2017 amending for the 279th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international trade;  international affairs;  civil law;  politics and public safety
 Date Published: nan

 10.10.2017 EN Official Journal of the European Union L 260/3 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1834 of 9 October 2017 amending for the 279th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 4 October 2017, the Sanctions Committee of the United Nations Security Council decided to amend one entry in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, under the heading Natural persons, the identifying data is replaced for the following entry: Isnilon Totoni Hapilon (alias (a) Isnilon Hapilun, (b) Isnilun Hapilun, (c) Abu Musab, (d) Salahudin, (e) Tuan Isnilon). Date of birth: (a) 18.3.1966, (b) 10.3.1967. Place of birth: Bulanza, Lantawan, Basilan, the Philippines. Nationality: Filipino. is replaced by the following: Isnilon Totoni Hapilon (alias (a) Isnilon Hapilun, (b) Isnilun Hapilun, (c) Abu Musab, (d) Salahudin, (e) Tuan Isnilon). Date of birth: (a) 18.3.1966, (b) 10.3.1967. Place of birth: Bulanza, Lantawan, Basilan, the Philippines. Nationality: Filipino. Address: (a) Basilan, the Philippines (previous location until 2016), (b) Lanao del Sur, the Philippines (location since 2016). Other information: Physical description: eye colour: brown; hair colour: brown; height: 5 feet 6 inches  168 cm; weight: 120 pounds  54 kg; build: slim; complexion: light-skinned; has facial birthmarks. Date of designation referred to in Article 7d(2)(i): 6.12.2005.